The applicant’s remark, “Applicant respectfully disagrees with Footnote 1 in the [March 24, 2021] Office Action stating: ‘consider air gap 40 to be a spacer,’ in Cheng,” is incorrect.  Said Footnote 1 says no such thing.  Rather, said Footnote 1 says, “One skilled in the art would consider [Cheng’s] air gap 40 to be a spacer.  See US Patent 10,833,155.” 

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by newly cited Cheng (United States Patent 9,899,515).
As to independent claim 1, Cheng discloses a vertical field effect transistor (VFET) (see the entire patent, including the Figs. 22-24 disclosure) comprising:  a bottom source/drain (S/D) 123; a fin 131 having a vertical channel, a fin top, and a fin bottom, the fin being perpendicular to the bottom S/D, and the fin bottom being electrically, physically, and chemically connected to the bottom S/D; a gate 250/260/275 encompassing the vertical channel, the gate comprising a high-k dielectric layer 250 (column 15, lines 33-49) disposed on the channel and a work function metal layer 260 (paragraph bridging columns 15-16) disposed on the high-k dielectric layer; a first top spacer 290, the first top spacer having a first thickness, the first thickness being a constant thickness; a second top spacer 310 disposed on the first top spacer, the first top spacer 290 between the gate 250/260/275 and the second top spacer 310, and the first top spacer 290 being a barrier between the second top spacer 310 and the work function metal and high-k dielectric layers 250 and 260, the second top spacer 310 having two thickness regions, a top spacer first region thickness with a constant and thicker thickness being further from the channel 
As to dependent claim 2, Cheng’s first thickness is less than the top spacer first region thickness.
As to dependent claim 4, Cheng’s first top spacer 290 is a dielectric material with a first dielectric constant (paragraph bridging columns 16-17), and the second top spacer 310 is a dielectric material with a second dielectric constant (column 18, lines 6-13) and the second dielectric constant is less than the first dielectric constant (when the first and second top spacers comprise silicon nitride and silicon oxide, respectively, for example).
As to dependent claim 5, Cheng’s second top spacer 310 is made of one of the following materials: dielectric nitrides (e.g., SiN), silicon boron nitride (SIBN), siliconborocarbonitride (SiBCN), silicon oxycarbonitride (SiOCN), silicon carbo-oxide (SiCO), and SiO2.
As to dependent claim 6, the sum of Cheng’s first [thickness] and top spacer first region thickness is greater than 4 nm (the latter alone is at least 4 nm).
As to dependent claim 7, Cheng’s top S/D 300 and bottom S/D 123 are doped with one of a p-type and n-type dopant (column 17, lines 16-29).

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 are allowed.


Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705. 
/MARK V PRENTY/Primary Examiner, Art Unit 2814